Nárdelo, J. (dissenting).
I would grant respondent’s motion for reargument.
Defendant was indicted for and convicted of criminal sale of a controlled substance in the second degree, attempted criminal sale of a controlled substance in the first degree, and criminal possession of a controlled substance in the third degree. He was sentenced to concurrent terms of 5 years to life (criminal sale second is an A-II felony), 15 years to life (attempted criminal sale first is an A-I felony), and 5 to 15 years.
Defendant had negotiated with Detective Hall for the sale of three ounces of cocaine at $500 an ounce. Detective Hall gave him $1,500 and took a bag into which three ounces had been weighed out. The police laboratory examined the purchase and weighed it correctly but, as a result of a mathematical mistake in converting grains to ounces, it reported the purchase as 1% ounces and 12 grains, instead of 2% ounces and 12 grains. Two ounces or more is the statutory requirement (Penal Law § 220.43) for the crime of criminal sale of a controlled substance in the first degree. Consequently, defendant was indicted on the first count for sale second. He was also indicted for possession third and attempted sale first. Attempted sale first is an A-I felony. He was convicted of all three counts.
This Court vacated the conviction for attempted sale first, saying that "[o]nce the sale is consummated the charge of attempted sale is subsumed in the greater charge of the completed sale.” (200 AD2d 155, 159.) Here, however, because of the laboratory mistake, the sale charge was a lesser charge, criminal sale of a controlled substance in the second degree, an A-II felony. Both attempted sale first and sale second might be subsumed in sale first, but neither is subsumed in the other. Here, there was no greater charge into which attempted sale first, the A-I felony, could be subsumed.
*206Defendant’s safeguard here is that each count on which a defendant is tried must be a count charged in the indictment. The Grand Jury minutes show clearly, however, that the attempted sale first count was based on the attempt of defendant to sell three ounces, even though it was thought at the time of the indictment that only 1% ounces were delivered. That, the attempt to sell three ounces, is the crime he was tried for pursuant to the second count.
The second count, charging attempted sale first, was tersely drafted, but there was no doubt as to what it referred to. CPL 200.50 (7) (a), which requires a plain and concise factual statement in each count, was not violated. And if defendant’s counsel had any doubt as to what was charged, he could have requested a bill of particulars pursuant to CPL 200.95. Indictments which state only the bare elements of a crime are, in view of the availability of a bill of particulars, sufficient (People v Mackey, 49 NY2d 274, 278; People v Iannone, 45 NY2d 589, 597; People v Fitzgerald, 45 NY2d 574, 580).
The fact that an element of proof of the attempted sale was the sale that actually happened should not preclude conviction of both an attempt to sell three ounces and an actual sale of a lesser amount.
The unpublished order of this Court (M-3651) entered on November 1,1994 is hereby recalled and vacated.
Rosenberger, J. P., Ross and Rubin, JJ., concur with Tom, J.; Nardelli, J., dissents in a separate opinion.
Motion for reargument of the decision and order of this Court entered on June 7, 1994 (200 AD2d 155) is denied and the unpublished order of this Court (M-3651) entered On November 1, 1994 is recalled and vacated.